 In the Matter Of CRAMPSHIPBUILDINGCOMPANYandAMERICANFEDERATION OF LABCRCase No. R-2993.-Decided-Nwcemlzer Z9,494-3,Jurisdiction:shipbuilding industry.Investigation and Certification of Representatives:existence of question : refusalof Company to accord union recognition until certified by the Board; electionnecessary.UnitAppropriate for Collective Bargaining:all production and maintenanceemployees including apprentices and trainees, and expeditors, but excludingsupervisory employees, office employees, and technicians ; stipulation as to ;working leaders, yard checkers, yard counters, shop clerks, fire watchers, yardjanitors, and powerhouse and substation employees included in unit, as beingclosely identified with production employees ; leading men, time checkers, piecework counters, timekeepers, guards, and office janitors excluded from unit, asbeing more closely identified with non-production employees.Drinker, Biddle,& Reath,byMr. Lewis H. VanDusen,of Philadel-phia, Pa., for the Company.Syme c& Simons, by Mr. M. Herbert SymeandMr. Benjamin K.Simons,of Philadeldelphia, Pa., for the A. F. L.Mr. M. H. Goldstein,of Philadelphia, Pa., for the C. 1. 0.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 11, 1941, the American Federation of Labor, herein calledthe A. F. L., filed with the Regional Director for the Fourth Region(Philadelphia, Pennsylvania) a petition alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of Cramp Shipbuilding Company, Philadelphia, Pennsylvania,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Septem-ber 3, 1911, the National Labor Relations Board, herein called theBoardi acting pursuant to Section 9 (c) of the Act and Article III,37 N. L.R. B, No. 19146 CRAMP SHIPBUILDING COMPANY147Section 3, of National Labor Relations Board Rules and Regulations-Series. 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice?On September 4, 1941, the acting Regional Director; and on October24, 1941, the Regional Director, issued, notices of hearings, copies ofwhich were duly served upon the Company, the A. F. L., and also uponIndustrial-Union of Marine and Shipbuilding Workers of America,affiliated with the C. I. 0., herein called the C. I. 0., a labor organiza-tion claiming to represent employees directly affected by the investi-gation.Pursuant to the notices, hearings were held on September 11and October 31, 1941, at Philadelphia, Pennsylvania, before RobertH. Kleeb, the Trial Examiner duly designated by the Chief TrialExaminer.2The Company, the A. F. L., and the C. I. O. were repre-sented by counsel and participated in the hearings.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of both hearings-the Trial Examiner made rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.All partiesfiled briefs, which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCramp Shipbuilding Company is a Pennsylvania corporation, incor-porated on July 16, 1940, having its principal office and place of busi-ness in Philadelphia, Pennsylvania.' It is engaged in the constructionof naval vessels for the United States Navy and the repair of cargoships for the United States Maritime Commission. ^ A substantialpercentage, valued in'excess of $50,000 during the past year, of the rawmaterials and supplies used by the Company is shipped to the Companyfrom States other than Pennsylvania.The construction and repairwork performed by the Company during the past year is valued inexcess of $50,000.iThe petition had previously been dismissed on August 29, 1941, but the order dismissingthe petition was revoked on September 3, 1941.2Following the original hearing, on September 11, 1941, the Company filed a petition forreheatingOn October 23, 1941, the Board ordered the record reopened for the purposeof taking further testimony, and the further hearing pursuant to the aforesaid order washeld on Octobei 31, 1941. 148DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor is a labor organization admitting tomembership employees of the Company.Industrial Union of Marine and Shipbuilding Workers of Americais a labor organization affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing that the Company declined to rec-ognize the A. F. L. as exclusive bargaining representative for theCompany's employees in the absence of certification by the Board. Itwas also stipulated that both unions represent a substantial number ofemployees of the Company in the alleged appropriate unit.Bothunions submitted evidence of membership among employees of theCompany.We find that a question has -arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that'the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the original hearing the parties stipulated that the followingunit was appropriate for the purposes of collective bargaining: allproduction and maintenance employees, including apprentices andtrainees, checkers,' counters, expeditors and other clerical employeeswho work a majority of their time in the plant and who do not work1The A F.L submitted to the Regional Diiector 161 authorization-application cards,150 of which were dated between January and July 1941, inclusive, 11 were undated.Seven of the cards appear to be duplicates.Seventy-nine, excluding the duplicates, boresignatures which were the names of persons on the Company's July 17, 1941, pay roll.The July 17 pay roll listed a total of 761 employees in the alleged appropriate unit.TheC I 0 submitted 449 application cardsOne hundred and seventy-three were datedbetween March and July 1941, inclusive, 276 were undated.Thirteen appear to be dupli-catesThree hundred and thirteen of the caids, excluding the duplicates, bore signatureswhich were thenames of personson the Company's July 17, 1941, pay roll CRAMP SHIPBUILDING COMPANY149a majority of their time in the main office or the plant offices, andtimekeepers who work a. substantial portion of their time in the plant,and excluding supervisory employees, office employees, and techni-cians.4The rehearing previously referred to was ordered by the Board forthe purpose of resolving ambiguities in the stipulation and the recordas to certain groups of employees whom the unions contended shouldbe included within the appropriate unit, some of whom the Companywanted wholly excluded and some of whom it wished partially ex-cluded.These groups are as follows :1.Leading men and working leaders.The Company contends thatleading men and working leaders should be excluded from the unitas being supervisory employees; the unions contend that they shouldbe included.The supervisory hierarchy, in the order of precedence,isas follows : Superintendents, assistant superintendents, foremen,assistant foremen, quarter 'men, leading men, and working leaders.Leading nien are supervisory employees who normally direct work-ing leaders and gangs of 25 to 50 men. They perform no manualwork.No substantial difference in function is discernible between theduties of leading men and those of quarter. men whom the unions areagreed should be excluded.'We shall therefore exclude the leadingmen from the unit.Working leaders direct the work of from 8 to 30 men and aremainly engaged in working with tools.They appear to have nomarked supervisory responsibility, and their recommendations withregard to personnel are made only to their immediate superiors-the leading men-on whom the management relies for advice withregard to hire, discharge, promotion, and discipline.Since theyappear to be essentially production and not supervisory employees,we shall include the working leaders in the unit.2.Checkers.Certain of the Company's employees are calledcheckers, although the Company has no such occupational classifica-tion.All appear to be clerical.Most of them are attached to theyard and are on the yard pay roll.Six, however, are under thejurisdiction of the accounting or auditing department, are on themain-office pay roll, punch a time clock in the main office, and areknown as time checkers.;Their duties consist of noting, or spot-The supervisory employees agreed to be excluded are* superintendents, assistant super-intendents, foremen, assistant foremen, and quarter menThe office employees andtechnicians agreed to be excluded are the engineering force, the chief engineer in the power-house, the main-office employees, the medical staff, and the employment-office staffAlthough quarter men are higher in the supervisory scale than leading men, both aremarkedly superiisory_emploveesThe record indicates that their recommendations arethe principal basis for promotion, transfer, discharge, and discipline''Office empio3ees .fie paid for holnlavs, get vacations with pay, and sick leaveTheproduction and maintenance group gets none of these benefits43i257-42-vor, 37-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDchecking, the type of work being done by various employees in theyard.These data are then compared with the work cards subse-quently turned in by the timekeepers, for the purpose of checkingthe accuracy of the latter.The remainder of the checkers are en-gaged in the checking of receipts, shipments, and inventories in theyard.The Company would exclude the time checkers from theunit but agrees that the other checkers should be included.Theunions would include all checkers.Since the work of the time check-ers is essentially an auditing and not a production function, we findthat they should be excluded from the unit.We shall include theremainder of the checkers.3.Counters.Counters are clerical employees similar to checkers.Some are attached to the yard, count material and equipment, andare apparently on the yard pay roll.About 12 or 13, however, areon the office pay roll and are engaged, for rate-making purposes, inthe counting of piece-work production by the mien in the yard.Theyare under the jurisdiction of the engineering-department and punch atime clock in the office.The Company would exclude the piece-work.counters from the unit but agrees that the other counters should beincluded.The unions would include all counters.The work of thepiece-work counters is managerial and administrative.We there-fore find that they should be excluded from the unit.The remain-der of the counters will be included.4.Shop clerics.Shop clerks are clerical employees employed inthe yard or plant offices, and not in the main office.They appear tobe on the yard pay roll.The Company apparently desires that theybe excluded from the unit.The unions apparently wish them in-cluded.Since their interests appear to be more closely identified withthe production and maintenance group than with the office employees,we shall include all shop clerks.5.Timekeepers.Timekeepers are on the office pay roll.The Com-pany requests that they be excluded from the unit, the unions thatthey be included if they work a substantial part of their time in theyard.Because their work is almost entirely clerical and becausethey are identified with the main-office employees, we shall excludethe timekeepers from the unit.6.Guards or watchmen.The Company employs two types ofguards or watchmen.Members of one group are, designated asguards, the other as fire watchers.The former perform the conven-tional functions of guards : property protection, patrolling, tendingentrances and exits, fighting fires, and preventing sabotage.Theyare specially trained, wear uniforms, and are headquartered in abuilding adjacent to the office. CRAMP SHIPBUILDING COMPANY151The fire watchers are stationed about ships in the yard and areengaged in watching burners and welders.They are not uniformedbut carry special badges.The Company contends that the guards should be excluded from theunit but agrees that the fire watchers should be included.The unionscontend that both groups should be included.The duties of the firewatchers are closely connected with the production work.They willtherefore be included in the unit.However, because of the specialtraining of the guards, and because their duties are primarily devotedto policing the entire plant area,we shall exclude the latter fromthe unit.7.Officejanitors.The Company employs two classes of janitors:office and yard.Although their duties are identical,those in the officeare classified as janitors; those in the yard as laborers.The officejanitors are on the office pay roll,whereas the yard group is on theyard pay roll.There is no contact between the two groups,and theoffice janitors are under the same supervisory head as the guards.TheCompany contends that the office janitors should be excluded from theunit, the yard group included.The unions contend that both groupsshould be included.Since other employees in the office building areexcludedfrom.the unit found herein,we find that the office janitorsshould be excluded from the trait.We shall include the remainderof the janitors, since they work in the yard and plant where the produc-tion work is carried on.8.Powerhouse employees.The Company contends that the power-house and substation employees'should be excluded from the unit.The unions contend that they should be included,but agree that thechief engineer should be excluded as supervisory.The interests of thepowerhouse and substation employees are closely related,to the pro-duction and maintenance group.The powerhouse and substationemployees,excluding the chief engineer,will therefore be included inthe unit.We find that all production and maintenance employees of the Coin-pany, including apprentices and trainees,yard checkers,yard counters,expeditors,workingleaders, yard janitors, fire watchers, powerhouseand substation employees, and shop clerks, but excluding supervisoryemployees,superintendents,assistant superintendents;foremen, as-sistant foremen,quarter men,leading men, technicians,the engineeringforce, the chief engineer in the powerhouse,the main-office employees,the medical staff and the employment-office staff,time checkers, piece-work counters,timekeepers, guards, and office janitors,constitute aunit appropriate for the purposes of collective bargaining, and thatsaid unit will insure to the employees of the Company the full benefit 152DECISION'S OF NATIONAL LABOR RELATIONS BOARDof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.TIIE DETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The parties haveagreed that the election should be held on December 5, 1941, if possible,with eligibility to be determined by the pay roll of November 21, 1941,excluding those who have quit or been discharged for cause since thatdate.We shall give effect to the desires of the parties and direct thatthe employees of the Company eligible to vote in the election shall bethose in the appropriate unit employed during the pay-roll periodending November 21, 1941, subject to the limitations and additions setforth in the Direction hereinafter.The A. F. L. wishes to be designated on the ballot as: AmericanFederation of Labor, Metal Trades Council.The C. I. O. wishesto be designated as: Industrial Union of Marine and ShipbuildingWorkers of America, Local 42.Both requests are hereby granted.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Cramp Shipbuilding Company, Phila-delphia, Pennsylvania,within the meaning of Section 9 (c) andSection 2(6) and(7) of the Act.2.All production and maintenance employees of the Company,including apprentices and trainees,yard checkers,yard counters,expeditors,working leaders, yard janitors, fire watchers,powerhouseand substation employees,and shop clerks,but excluding supervisoryemployees,superintendents,assistant superintendents,foremen, as-sistant foremen,quartermen,leading men,technicians, the engi-neering force, the chief engineer in the powerhouse,'the main-officeemployees,the medical staff and the employment-office staff, timecheckers,piece-work counters,timekeepers,guards, and office janitors,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy,virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National Labor CRAMP SHIPBUILDING COMPANY153Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Cramp Shipbuilding Company, Philadelphia, Pennsylvania,an election by secret ballot shall be conducted on December 5, 1941,or as soon thereafter as possible but not later than thirty (30) claysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of the Company,including apprentices and trainees, yard checkers, yard counters, ex-peditors, working leaders, yard janitors, fire watchers, powerhouseand substation employees, and shop clerks, who were employed dur-ing the pay-roll period ending November 21, 1941, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding super-visory employees, superintendents, assistant superintendents, fore-men, assistant foremen, quarter men, leading men, technicians, theengineering force, the chief engineer in the powerhouse, the main-office employees,the medical staff and the einployment-office staff,time checkers,piece-work counters,timekeepers,guards, and officejanitors, and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by Ameri-can Federation of Labor, Metal Trades Council, or by IndustrialUnion of Marine and Shipbuilding Workers of America, Local 42,for the purposes of collective bargaining,or by neither. In the Matter of CRAMP SHIPBUILDING COMPANYandAMERIOANFEDERATION OF LABORCase No. R-2993SUPPLEMENTAL DECISION'ANDCERTIFICATION OF REPRESENTATIVESDecember 23, 1941On November 29, 1941, the National Labor Relations Board issueditsDecision and Direction of Election in the above-entitled proceed-ing.'Pursuant to the Direction of Election, an election by secretballot was conducted on December 5, 1941, under the direction andsupervision of the Regional Director for the Fourth Region (Phil-adelphia, Pennsylvania).On December 8, 1941, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedan Election Report, copies of which were duly served upon the parties.No objections to the conduct of the ballot or the Election Report werefiled by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list_____________________________________ 3, 311Total ballots cast_________________________________________2,983Total ballots challenged____________________________________56Total blank ballots________________________________________4Total void ballots_________________________________________14Total valid ballots cast____________________________________Votes cast for C. I. 0. Local 42, Industrial Union of Marine2,909ShipbuildingWorkers of America________________________ 2,064Votes cast for A. F. of L., American Federation of Labor,Metal Trades Council____________________________________583Votes cast for Neither___________________________262Prior to the issuance of the Decision and Direction of Election, butsubsequent to the hearings,2 the Pattern Makers League of NorthAmerica notified the Board that it had had no notice of the pro-ceedings and requested the exclusion of the pattern makers from the137 N. L. R. B.,No. 19.2Hearings on the petition were held on September 11, 1941, and on October 31, 1941.37 N. L R. B., No. 19a.154 CRAMP SHIPBUILDING COMPANY155appropriate unit.Without making any determination at this timeas to whether the Pattern Makers League had due notice of the pro-ceedings, and also without making any determination as to whetherthe pattern makers constitute a separate appropriate unit, we shallcertify the Industrial Union as exclusive bargaining representativewithin the unit found to be appropriate in the Decision and DirectionofElection ;without prejudice, however, to the right of PatternMakers League of North America to file a petition requesting separaterepresentation for the pattern makers.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Local 42, Industrial Union of Marineand Shipbuilding Workers of America, affiliated with the Congress ofIndustrial Organizations, has been designated and selected by a ma-jority of the production and maintenance employees of Cramp Ship-building Company, Philadelphia, Pennsylvania, including apprentices and trainees, yard checkers, yard counters, expediters, workingleaders, yard janitors, fire watchers, powerhouse and substation em-ployees, and shop clerks, but excluding supervisory employees, super-intendents, assistant superintendents, foremen, assistant foremen,quartermen, leading men, technicians, the engineering force,the chief engineer in the powerhouse, the main office employees, themedical staff and the employment-office staff, time checkers, piece-workcounters, timekeepers, guards, and office janitors, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the National Labor Relations Act, Local 42, Indus-trialUnion of Marine and Shipbuilding Workers of America, affili-ated with the Congress of Industrial Organizations, is the exclusiverepresentative of all such employees for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment, andother conditions of employment.